Citation Nr: 0421450	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-21 685	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a left knee condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970 and from July 1971 to July 1974.  He also 
served in the North Carolina National Guard from November 
1976 to December 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, as not well grounded, the 
veteran's claim for service connection for post-traumatic 
arthritis of the left lower extremity (left knee).  In 
November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) - which, among other things, 
eliminated the requirement of submitting a well-grounded 
claim.  So in response, the RO, sua sponte, readjudicated the 
claim in September 2001 and denied it on the full merits.  
The veteran filed a notice of disagreement (NOD) in October 
2001 initiating an appeal to the Board.  The RO subsequently 
recharacterized the issue as entitlement to service 
connection for a left knee condition and again denied the 
claim in a March 2002 decision.  The RO sent the veteran a 
statement of the case (SOC) in November 2002, and he 
perfected his appeal to the Board in December 2002 by 
submitting a substantive appeal (VA Form 9).  
See 38 C.F.R. § 20.200 (2003).

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

The veteran is entitled to a thorough examination that takes 
into account all relevant background information, including 
prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  The veteran's representative correctly points 
out in his recent July 2004 brief that the physician who 
conducted the October 2002 VA examination noted the veteran 
was actively in treatment at the Pioneer Regional Orthopedics 
Presbyterian Hospital in Charlotte, North Carolina.  But 
these records were never obtained and must be since they 
apparently concern the left knee condition at issue and 
perhaps even the etiology of it.  Another VA medical 
examination also may be needed once these records are 
obtained, to consider them.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a left knee condition 
that are not currently on file.  
Specifically, the RO should obtain his 
medical records from the Pioneer Regional 
Orthopedics Presbyterian Hospital in 
Charlotte, North Carolina.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.



3.  If additional pertinent records are 
obtained, the RO should forward these 
records and the other evidence in the 
claims file to the physician who 
conducted the October 2002 VA 
examination.  And this physician should 
provide a supplemental opinion regarding 
whether it is at least as likely as not 
the veteran's current left knee condition 
was caused by his service in the military 
or, if preexisting service, was 
aggravated during service beyond its 
natural progression.  Have this physician 
discuss the rationale for the opinion.  
If, for whatever reason, it simply is not 
possible to have this same physician 
review this additional evidence, then 
have someone else will similar training 
and expertise provide the supplemental 
opinion in his stead.

4.  Then readjudicate the veteran's claim 
for service connection for a left knee 
condition in light of the additional 
evidence obtained.  If his claim 
remains denied, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument concerning the 
claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




